PER CURIAM.
The petitioner seeks certiorari review, challenging a pretrial order which it characterizes as a departure from the essential requirements of law. However, relief by certiorari also requires a showing of irreparable harm, based on error which could not be remedied on appeal after entry of a *620final order. E.g., Jaye v. Royal Saxon, Inc., 720 So.2d 214 (Fla.1998). Such harm has not been shown here, and the petition for a writ of certiorari is therefore denied.
ALLEN, WOLF and BENTON, JJ., concur.